Accordingly, we conclude that we lack jurisdiction and we dismiss this
                appeal.
                             It is so ORDERED.'




                                                  Saitta




                                                  Pickering



                cc: Hon. Janet J. Berry, District Judge
                     Kathy Carlene Steele
                     Tiffany & Bosco, P. A.
                     Washoe District Court Clerk




                      1 In
                         light of our order, we deny as moot respondent's motion for
                consolidation and dismissal.


SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                    2